ICJ_142_InterimAccord1995_MKD_GRC_2011-12-05_JUD_01_ME_05_FR.txt.                                                                                            749




                        Déclaration de M. le juge AD HOC Vukas

                 [Traduction]

                    1. Je souscris à la conclusion de la Cour selon laquelle elle a compé‑
                 tence pour connaître de la requête déposée par l’ex‑République yougo‑
                 slave de Macédoine le 17 novembre 2008 et selon laquelle cette requête est
                 recevable.
                    2. Je souscris également à la conclusion de la Cour selon laquelle
                     « la République hellénique, en s’opposant à l’admission de l’ex‑­
                     République yougoslave de Macédoine à l’OTAN, a manqué à l’obli‑
                     gation que lui impose le paragraphe 1 de l’article 11 de l’accord
                     intérimaire du 13 septembre 1995 » (point 2 du dispositif).
                    3. Je suis cependant en désaccord avec la décision de la Cour de rejeter
                 « le surplus des conclusions de l’ex‑République yougoslave de Macédoine »
                 (point 3 du dispositif). Cette décision se rapporte plus particulièrement à la
                 demande de l’ex‑République yougoslave de Macédoine tendant à ce que
                 soit ordonné
                     « au défendeur de prendre immédiatement toutes les mesures néces‑
                     saires afin que celui‑ci respecte les obligations que lui impose le para­
                     graphe 1 de l’article 11 de l’accord intérimaire et de mettre fin et de
                     renoncer à toute forme d’opposition, directe ou indirecte, à l’admis‑
                     sion du demandeur à l’Organisation du traité de l’Atlantique Nord
                     ou à l’une quelconque des autres « organisations et institutions inter‑
                     nationales, multilatérales et régionales » dont le défendeur est mem‑
                     bre, lorsque le demandeur doit être désigné, dans ces organisations
                     ou institutions, sous l’appellation prévue au paragraphe 2 de la réso‑
                     lution 817 (1993) du Conseil de sécurité des Nations Unies » (para‑
                     graphe 2 des conclusions finales).
                    4. Si l’ex‑République yougoslave de Macédoine a prié la Cour d’or‑
                 donner pareille mesure, c’est qu’elle a bien évidemment besoin de devenir
                 membre de diverses « organisations et institutions internationales, multi‑
                 latérales ou régionales ». L’une des initiatives qu’elle a prises à cet effet
                 — le mémorandum d’entente relatif à l’appui à l’équipe médicale conjointe
                 aux fins de la participation à l’opération ISAF menée par l’OTAN en
                 Afghanistan, conclu à Athènes le 27 juillet 2005 entre le ministère de la
                 défense de la seconde Partie et le ministère de la défense nationale de la
                 première Partie — a d’ailleurs été appuyée, y compris par la Grèce.

                   5. Depuis le sommet de Bucarest de 2008, la Grèce menace cependant
                 sérieusement le processus d’adhésion de l’ex‑République yougoslave de
                 Macédoine à des organisations internationales, alors qu’elle le soutenait

                                                                                           109




5 CIJ1026.indb 215                                                                                20/06/13 08:42

                             application d’accord intérimaire (décl. vukas)                 750

                 auparavant. Or, le fait que la Cour la condamne pour avoir empêché
                 l’ex‑République yougoslave de Macédoine de devenir membre de l’OTAN
                 ne suffit pas pour que soit respectée l’obligation que l’accord intérimaire
                 lui impose. Le paragraphe 2 de l’article 11 de cet instrument précise en
                 effet clairement que la Grèce doit, en tant que membre de l’Union euro‑
                 péenne, favoriser les relations de la Macédoine avec les Etats européens :

                      « les Parties conviennent que le développement économique de la sec‑
                      onde Partie devrait être soutenu au moyen d’une coopération interna‑
                      tionale, dans toute la mesure possible grâce à une relation étroite de
                      cette Partie avec l’espace économique européen et l’Union européenne ».
                      
                    6. Aux termes de cette disposition, la Grèce doit donc non seulement
                 s’acquitter de l’obligation qui lui incombe en application du paragraphe 1
                 de l’article 11 de l’accord intérimaire, mais également apporter un soutien
                 actif à l’ex‑République yougoslave de Macédoine en matière de coopéra‑
                 tion internationale. Le rejet, par la Cour, de la demande formulée par le
                 demandeur relativement aux actes futurs du défendeur n’est pas cohérent
                 avec sa conclusion suivant laquelle l’arrêt « affecterait les droits et obliga‑
                 tions des Parties au titre de l’accord intérimaire et serait susceptible d’ap‑
                 plication effective » (paragraphe 53 de l’arrêt).

                                                                  (Signé) Budislav Vukas.




                                                                                            110




5 CIJ1026.indb 217                                                                                 20/06/13 08:42

